DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant argued that Li (US 7,285,312) and Mourer et al. (US 2016/0031186; hereinafter Mourer) fails to disclose all of the limitations of the claimed invention, specifically that a coating layer is deposited directly to the substrate by atomic laser deposition. The Examiner respectfully disagrees. The claims merely recite that the single oxide phase protective barrier coating is formed on an outer surface of a disk having a rim. The claims do not recite that the atomic laser deposited coating is applied directly to the substrate nor do they exclude any additional coating applied to the disk as being interpreted as the outer surface. Based on this, the ceramic layer and bonding . 
Applicant also argued that Li and Mourer fails to disclose forming a single oxide phase protective barrier coating on said outer surface of the rim. The Examiner respectfully disagrees. Since Mourer (Fig. 1) teaches a disk (32) with a rim (refer to Fig. I below) and that the coatings disclosed by Li would be applied to the entire disk, which would include the rim, the combination of Li and Mourer disclose the newly amended claimed invention. 

    PNG
    media_image1.png
    446
    227
    media_image1.png
    Greyscale

Fig. I. Mourer, Fig. 1 (Annotated)
. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 2, “a rim” should read --the rim--. This correction is suggested since the rim was introduced in claim 1, line 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,285,312) in view of Mourer et al. (US 2016/0031186; hereinafter Mourer). 
	Regarding claim 1, Li (Fig. 1-6) discloses a process for coating a gas turbine engine component (Col. 4, lines 37-45) comprising: placing said component having an  protective barrier coating (68) on said outer surface (Col. 10, lines 4-8); wherein  said first monolayer gas thin film (forms 68) and a second monolayer solid thin film (forms 78) comprise a total thickness of from 0.1 micron to 10 microns (Fig. 6; Col. 5, lines 10-14; Col. 6, lines 18-23; 27-30). Since Li discloses that the inorganic layers (68 and 78) are each formed from about 5 nm to 5000 nm, when the layers are between 50 nm and 5000 nm, the total thickness of the two layers would range between 0.1 microns and 10 microns. 
	Li fails to disclose that the process is applied specifically to a gas turbine disk and the disk has a rim. 
	Mourer (Paragraph 0012, 0049) teaches that it is desirable to provide a protective coating to gas turbine disks, such as turbine disks (such as those shown in Fig. 1 and 2: reference sign-32). So, based on this, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li’s method so it includes gas turbine disks, since Mourer teaches that it is desirable to provide protective coatings to gas turbine disks. The disk taught by Mourer includes a rim as shown below 

    PNG
    media_image1.png
    446
    227
    media_image1.png
    Greyscale

Fig. II. Mourer, Fig. 1 (Annotated)

	Regarding claim 2, Li, as modified, discloses the process of claim 1, wherein Li, as modified, further discloses determining a thickness of said protective barrier coating (Col. 10, lines 19-22); and repeating the steps of injecting and removing said first reactant and repeating the step of injecting and removing said second reactant responsive to determining said thickness of said protective barrier coating (Col. 10, lines 19-24).  
Regarding claim 3, Li, as modified, discloses the process of claim 1, wherein Li (Col. 9, lines 30-43), as modified, further discloses that prior to injecting said first reactant into said chamber, creating a vacuum in said chamber; and heating said chamber to a predetermined temperature.  
	Regarding claim 4, Li, as modified, discloses the process of claim 3, wherein Li (Col. 9, lines 40-45), as modified, further discloses that said predetermined temperature enables said step of forming a first monolayer gas thin film on said internal surfaces and said step of injecting said second reactant to form said monolayer solid thin film.  
	Regarding claim 5, Li, as modified, discloses the process of claim 1, wherein Li, as modified, further discloses that said first reactant comprises an oxide precursor (Col. 9, lines 45-50) and said second reactant comprises an oxidant (Col. 10, lines 2-8).  
Regarding claim 6, Li, as modified, discloses the process of claim 1, wherein Li (Fig. 6; Col. 9, lines 16-21), as modified, further discloses that the first monolayer solid thin film (68) and said second monolayer solid thin film (78) form a protective barrier coating comprising Cr2O3 (Col. 9, line 19).  
	Regarding claim 9, Li, as modified, discloses the process of claim 1, wherein Li (Col. 9, lines 47-49), as modified, further discloses that said first monolayer gas thin film and said second reactant form said protective barrier coating comprising a material selected from the group consisting of A1203.  
	Regarding claim 10, Li, as modified, discloses the process of claim 1, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said outer surface is proximate a rim of said disk.  Since Mourer teaches applying the coating to the entire disk this would include the rim. Refer to Fig. II above. 
Regarding claim 11, Li, as modified, discloses the process of claim 1, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said gas turbine engine disk is selected from the group consisting of a high pressure compressor disk and a high pressure turbine disk. Since Mourer teaches that the coating can be applied to all gas turbine disks, this would include a high pressure compressor disk. 
	Regarding claim 12, Li, as modified, discloses a gas turbine engine disk comprising: a protective barrier coating formed by the process of claim 1.  Refer to the rejection of claim 1. 
Regarding claim 13, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Fig. 6; Col. 9, lines 16-21), as modified, further discloses that said protective barrier coating (68 and 78) comprises Cr203 (Col. 9, line 19). 
	Regarding claim 14, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Col. 9, lines 16-21; lines 47-49), as modified, further discloses that said protective barrier coating (68 and 78) is a material selected from the group consisting of A1203.  
	Regarding claim 15, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said disk is at least one of a bladed disk and an integrally bladed rotor disk.  
	Regarding claim 16, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Mourer, Paragraph 0007), as modified, further discloses that said protective barrier coating (Li: 68 and 78) has a thickness that is 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Danielle M. Christensen/Examiner, Art Unit 3745